DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 01/15/2020 are pending and being examined. Claims 1, 10, and 19 are independent form.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4. 	Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

4-1.	Regarding independent claim 1, the claim recites “receiving, by a computing device, feature vectors; for a subset of the feature vectors, accessing, by the computing device, a first label; based on the labels for the subset of feature vectors, generating, by the computing device, a classifier that is configured to associate a given feature vector with a feature vector of the subset of the feature vectors; applying, by the computing device, the feature vectors that are not included in the subset of the feature vectors to the classifier; based on applying the feature vectors that are not included in the subset of the feature vectors to the classifier, generating, by the computing device, a dissimilarity matrix; based on the dissimilarity matrix, generating, by the computing device, a graph; for each node of the graph, determining, by the computing device, a second label; and based on the second labels and the first labels, determining, by the computing device, a training label for each of the feature vectors.”

Figure.2 and Paragraphs [0034]-[0039] of applicant’s originally filed and published specification recites “a first label (220)”, “the first labels”, “the labels”, “a second label (270)”, and “the second labels”. However, the specification does not disclose what the relationships are between “a first label” and “a subset of the feature vectors” and what the relationships are between “a second label” and “the second labels”. The specification is not enabling since it would require one of ordinary skill in the art undue experimentation to determine what applicant intended labeling to mean and there would be various combinations each of which may be contradictory. The specification does not provide any working examples to assist in enabling one skilled in the art to make and/or use the claimed invention. Therefore, claim 1 is rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement

4-2.	Regarding independent claims 10, 19, each of them faces the same issues set forth in the rejection of claim 1 above, and thus is rejected under 35 U.S.C. 112(a).

4-3.	Accordingly, all the dependent claims are rejected under 35 U.S.C. 112(a).

5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6-1.	Regarding independent claim 1, the claim recites “receiving, by a computing device, feature vectors; for a subset of the feature vectors, accessing, by the computing device, a first label; based on the labels for the subset of feature vectors, generating, by the computing device, a classifier that is configured to associate a given feature vector with a feature vector of the subset of the feature vectors; applying, by the computing device, the feature vectors that are not included in the subset of the feature vectors to the classifier; based on applying the feature vectors that are not included in the subset of the feature vectors to the classifier, generating, by the computing device, a dissimilarity matrix; based on the dissimilarity matrix, generating, by the computing device, a graph; for each node of the graph, determining, by the computing device, a second label; and based on the second labels and the first labels, determining, by the computing device, a training label for each of the feature vectors.” However, the highlighted portions are indefinite for failing to particularly point out and distinctly claim the subject matter. Specifically, it is unclear to which “the labels” refer. Even worst, it is unclear what the relationships are between “a first label” and “a subset of the feature vectors”. Likewise, it is unclear to which “the second labels” and “the first labels” refer. It is not clear what the relationships are among “first label”, “a second label”, “the first labels”, “the labels”, and “the second labels”. Thus, the claim(s) do not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and is rejected under 35 U.S.C. 112(b).

6-2.	Regarding independent claims 10, 19, each of them faces the same issues set forth in the rejection of claim 1 above, and thus is rejected under 35 U.S.C. 112(b).

6-3.	Accordingly, all the dependent claims are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Trenholm et al (US 2019/0019061, hereinafter “Trenholm”). 

Regarding claim 1, Trenholm discloses a computer-implemented method (the method for semi-supervised learning/labelling; see Abstract and fig.3) comprising: receiving, by a computing device, feature vectors (the method may receive import data, cf. 301 of fig.3, each of which have multi-dimensional feature space, cf. para.67 lines 20-23); for a subset of the feature vectors (for one unlabeled data, cf. 303 of fig.3 and para.76 lines 9-10, the method may assign the one unlabeled data to a cluster, see 306 of fig.3 and para.78 lines 1-4; the method “keeps running while there is data to be labelled”, see 305[Wingdings font/0xE0]308 of fig.3); based on the labels for the subset of feature vectors, generating, by the computing device, a classifier that is configured to associate a given feature vector with a feature vector of the subset of the feature vectors (therefore the each of the unlabeled data is associated with a cluster/classifier based on the respective feature values; see fig.3 and para.76-para.79; see “clustering step 13” in para.67); applying, by the computing device, the feature vectors that are not included in the subset of the feature vectors to the classifier; based on applying the feature vectors that are not included in the subset of the feature vectors to the classifier (for each of the unlabeled data, cf. 303 of fig.3 and para.76 lines 9-10, the method may assign the each of the unlabeled data to a cluster based on the existing clusters, fig.3 and para.76-para.79), generating, by the computing device, a dissimilarity matrix; based on the dissimilarity matrix, generating, by the computing device, a graph; for each node of the graph, determining, by the computing device, a second label (If the measure of assignment for a data point in a given cluster does not meet the confidence threshold, it is presented to an expert for ground-truthing (a second labelling); see 307-308-309 and para.79); and based on the second labels and the first labels, determining, by the computing device, a training label for each of the feature vectors (the method keeps running until the data is fully labelled; see fig.3 and para.76 lines 6-12).

Regarding claim 2, 11, 20, Trenholm discloses, comprising: based on the feature vectors, generating, by the computing device, an additional graph; and based on the additional graph, selecting, by the computing device, the subset of the feature vectors (based on the data/features, the method may select a number of clusters; see 304 of fig.3 and para.76).

Regarding claim 3, 12, Trenholm discloses, comprising: for each node of the additional graph, determining, by the computing device, a k-nearest neighbor; and based on the k-nearest neighbors for each node of the additional graph, clustering, by the computing device, the nodes of the additional graph, wherein the subset of the feature vectors is selected based on the clustering of the nodes of the additional graph (the method may classify the data based on the closest distance to the center of a cluster; see para.71).

Regarding claim 4, 13, Trenholm discloses, comprising: selecting, by the computing device, a node from each cluster, wherein the subset of the feature vectors is selected based on the node from each cluster (the method may classify the data based on the closest distance to the center of a cluster; see para.71).

Regarding claim 5, 14, Trenholm discloses, wherein the classifier is a random forest classifier (the method may “apply unsupervised or semi-supervised learning algorithms”; see para.41).

Regarding claim 6, 15, Trenholm discloses, wherein generating the dissimilarity matrix comprises: determining, by the computing device, a similarity matrix based on applying the feature vectors that are not included in the subset of the feature vectors to the classifier, wherein the dissimilarity matrix is based on the similarity matrix (the method may classify the data based on the closest distance to the center of a cluster; see para.71).

Regarding claim 7, 16, Trenholm discloses, wherein determining the second label for each node of the graph comprises: for each node of the graph, determining, by the computing device, a k-nearest neighbor (the method may classify the data based on the closest distance to the center of a cluster; see para.71).

Regarding claim 8, 17, Trenholm discloses, comprising: training, by the computing device using machine learning, a model using the feature vectors and the training label for each feature vector (for “semi-supervised machine learning”; see para.7).

Regarding claim 9, 18, Trenholm discloses, comprising: determining, by the computing device, a level of accuracy of the second labels, wherein the training labels are based on the level of accuracy of the second labels (based on “the confidence threshold”; see 307 of fig.3).

Regarding claim 10, 19, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Examiner’s Notes
10.	It should be noticed that, as best understood in view of the claim rejections under 35 USC 112(a)/112(b), see above, a prior art search has been conducted by the examiner, and for the purpose of examination, the claims are interpreted and examined in the Examiner’s best understanding.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/12/2022